Citation Nr: 1545010	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for the residuals of a concussion.

2.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

3.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.

4.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.

5.  Entitlement to an increased initial rating for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability, rated as 20 percent until March 13, 2013, and as 40 percent thereafter.

6.  Entitlement to a compensable rating for a residual scar of the right forehead.

7.  Entitlement to an initial compensable rating for a residual scar of the right forearm.

8.  Entitlement to a compensable rating for right occipital neuralgia.

9.  Whether a timely substantive appeal was filed regarding the issue of entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified before the undersigned.

The issue of whether a timely substantive appeal was filed regarding the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for the residuals of a concussion was previously denied in a September 1980 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the September 1980 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for the residuals of a concussion.

3.  The Veteran's carpal tunnel syndrome of the right hand was not caused or aggravated by his active military service or a service-connected disability.

4.  Throughout the pendency of the appeal, the Veteran's range of motion of the right shoulder has been limited at most to 90 degrees, or shoulder level, and there have been no dislocations or other disabling impairments of the shoulder.

5.  Throughout the pendency of the appeal, the Veteran's cervical spine disability had forward flexion greater than 15 degrees, a combined range of motion of the cervical spine greater than 170 degrees, and no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

6.  Prior to March 13, 2013, the Veteran's cervical spine disability resulted in no more than a mild neurological manifestations of the right upper extremity.

7.  Since March 13, 2013, the Veteran's cervical spine disability resulted in no more than moderate neurological manifestations of the right upper extremity.

8.  Throughout the appeal period, the Veteran's scar of the right forehead has shown one characteristic of disfigurement, but has not been shown to be deep, unstable, nonlinear, or painful on examination.  

9.  Throughout the appeal period, the Veteran's scar of the right forearm has not been shown to be deep, unstable, nonlinear, or painful on examination.  

10.  Throughout the appeal period, the Veteran's right occipital nerve has not been manifested by incomplete paralysis.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied service connection for the residuals of a concussion is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the residuals of a concussion.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Right carpal tunnel syndrome was not incurred or aggravated by active military service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2015).

5.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5243 (2015).

6.  Prior to March 13, 213, the criteria for a rating in excess of 20 percent for a right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2015).

7.  Since March 13, 213, the criteria for a rating in excess of 40 percent for a right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2015).

8.  The criteria for a 10 percent rating for a scar of the right forehead have been met.  38 U.S.C.A. §§ 1155 , 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7800, 7804, 7805 (2008 & 2015).

9.  The criteria for a compensable rating for a scar of the right forearm are not met.  38 U.S.C.A. §§ 1155 , 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7801, 7802, 7804, 7805 (2008 & 2015).

10.  The criteria for a compensable rating for right occipital neuralgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, DC 8211 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice for the Veteran's claim was provided in letters dated in March 2005, July 2007, and December 2010. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA and private medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  Additionally VA examinations were obtained that adequately addressed all issues on appeal.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

Claim to reopen

The RO denied the Veteran's claim of entitlement to service connection for the residuals of a concussion in a September 1980 rating decision.  The Veteran did not appeal the decision and thus the decision is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and a post-service VA examination.  The RO denied the claim, citing to the VA examination that found no evidence of residuals of the in-service brain concussion.  Additionally, there was no indication of any such residuals on separation examination.  Therefore, as there was no current diagnosis, the claim was denied.

Since the last final denial, newly received evidence includes the Veteran's statements that he suffers from headaches and memory loss that he believes stem from the in-service concussion, when he was involved in a motor vehicle accident.  However, those statements, while new, are redundant of the evidence previously considered at the time of the 1980 denial.  At that time, the Veteran reported experiencing headaches he felt were related to the in-service concussion.  Additionally, a March 2013 VA opinion was obtained in the matter.  Following neuropsychiatric examination of the Veteran and a review of the file, the examiner determined that the Veteran did not suffer from a traumatic brain injury or any residuals of the in-service concussion.  The Board finds that the new evidence does not provide a reasonable possibility of substantiating the claim.  Just as at the time of the 1980 rating decision, there is currently no diagnosis of any residual of the 1977 concussion.  To that extent, thorough neuropsychiatric testing conducted in 2013 found no relationship between the Veteran's reported symptoms of headaches or memory loss and the 1977 concussion, or any diagnosis of a traumatic brain injury.  While some memory loss was shown on testing, such was determined to not be as due to or the result of the in-service head injury.  The remainder of the post-service records are negative for any suggestion of ongoing memory loss or other symptoms related to the 1977 concussion.  While the Veteran has reported his belief that he suffers from such residuals, aside from his redundant lay statements, there is no competent medical opinion or diagnosis to demonstrate such to be the case, nor is there evidence of symptoms in service or continuity of symptoms for many years since service.  The Board further notes that in May 2007, the Veteran reported to a VA physician a history of a traumatic brain injury with optic nerve involvement.  However, the physician made no objective findings of a traumatic brain injury or residuals thereof.  Thus, as the first element of service connection has not been established, that of a current disability, the evidence supporting the Veteran's claim is insufficient to trigger the duty to assist.  The new evidence does not meet the low threshold standard as set forth under Shade, supra.  The new evidence does not demonstrate evidence of symptoms in service, continuity since service, or a current diagnosis.  For these reasons, the Board finds that the claim for service connection for the residuals of a concussion is not reopened and the benefits sought on appeal remain denied.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Board finds that service connection for carpal tunnel syndrome cannot be established.  The Veteran contends that he suffers from carpal tunnel syndrome as a result of his service-connected right shoulder disability or cervical spine disability.  First, it is unclear whether the Veteran suffers from carpal tunnel syndrome.  While he has shown clinical symptoms of carpal tunnel syndrome, multiple EMGs have been negative for the condition.  However, whether or not he suffers from carpal tunnel syndrome, the competent medical evidence weighs against a claim for service connection.  In that regard, on November 2006 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's clinical carpal tunnel syndrome arose from impingement of the median nerve in the carpal tunnel and such would have nothing to do with, and was not casually related to, the Veteran's right shoulder disability.

On a direct basis, service connection is not warranted because the evidence does not show that the Veteran suffered from carpal tunnel syndrome while in service or for many years following separation from service.  In that regard, the Veteran has stated that his carpal tunnel syndrome began in around 2002, over twenty years following service separation.  Moreover, there is no medical nexus to relate the right carpal tunnel syndrome to service, and the Veteran has not contended that his right carpal tunnel syndrome began in or was otherwise caused by his active service.

On a secondary basis, the medical evidence weighs against a finding that the Veteran's carpal tunnel syndrome was caused or aggravated by his right shoulder disability, as the Veteran contends.  The November 2006 VA examiner explained that the Veteran's carpal tunnel syndrome affected the median nerve and such was unrelated to his right shoulder disability.  Therefore, there was no causal relationship between the right shoulder disability and the right carpal tunnel syndrome.  The Board further notes that the Veteran has only provided conclusory statements as to the relationship between his right shoulder disability and his right carpal tunnel syndrome.  He has not put forth contentions as to how his right shoulder disability has caused or aggravated his right carpal tunnel syndrome, nor has he pointed to medical evidence to demonstrate that relationship.  The medical evidence of record does not suggest any such relationship, either by causation or aggravation.  Moreover, records related to the Veteran workers compensation claim document a finding that his carpal tunnel syndrome was caused by repetitive movements on the job.  Accordingly, as the medical evidence does not demonstrate, or even suggest, a relationship between the Veteran's right shoulder disability and his right carpal tunnel syndrome (not shown on EMG), and because there is no indication that there is otherwise a relationship between the two, and in light of the 2006 VA opinion, the Board finds that service connection for right carpal tunnel syndrome on a secondary basis is not warranted.  The Board finds that additional development in this regard is not necessary, as the Veteran's mere conclusory generalized lay statement, in this case that there is a proximate relationship between his right shoulder disability and right carpal tunnel syndrome, is insufficient to require the Secretary to provide a new examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  There is otherwise no evidence to suggest that the Veteran's service-connected right shoulder disability otherwise caused or aggravated his right carpal tunnel syndrome.  As the competent medical evidence weighs against the claim, including the Veteran's lay statements, the claim must be denied.

To that extent, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Specifically, as in this case, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for right carpal tunnel syndrome.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Ratings 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the shoulder and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran's right shoulder disability is rated under Diagnostic Code 5201.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203, which pertain to ankylosis of the shoulder, impairment of the clavicle and scapula, and recurrent dislocations of the scapulohumeral joint, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of any of these conditions during the appeal period.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203. 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on November 2006, January 2011, and March 2013 VA examinations, the Veteran was able to lift the arm above midway between the side and shoulder level.  While in January 2011, the Veteran experienced pain at 30 degrees on abduction, he was able to lift the arm to 80 degrees, with pain.  The examiner noted that reported pain appeared to be out of proportion to the objective findings and was variable in presentation with different findings on formal examination as opposed to casual observation.  Such made it difficult to ascertain the reliability of range of motion testing.  In light of this finding, that the Veteran's report of pain was out of proportion with the objective medical evidence and thus the reliability of his report was questionable, the Board places less probative weight on the Veteran's statements.  In so doing, the Board has also taken into account the two other VA examinations dated during the appeal period showing flexion and abduction of the right arm well over shoulder level.  When weighing the competent and probative evidence of record, the Board finds that the Veteran's right shoulder disability does not meet the criteria for a higher rating.

The VA and private treatment records do not otherwise demonstrate more severe limitation of motion.  Accordingly, as the criteria for an increased rating are not met, the claim must be denied.

Cervical Spine Disability & Right Upper Extremity Radiculopathy

The Veteran's cervical spine disability has been rated as 10 percent disabling under Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a
 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, on November 2006 VA examination, the Veteran reported chronic cervical spine pain.  He also had pain, numbness, and tingling that radiated diffusely to his right hand, affecting all five fingers.  It affected his daily routine in the he was not able to do sports.  Range of motion testing showed full flexion and extension to 45 degrees.  Repetitive motion caused pain and incoordination, with no change in range of motion.  Sensory examination was intact in all extremities, including all fingers.  Deep tendon reflexes were normal.  Motor examination and grip strength were normal.

A November 2008 VA treatment record reflects that the Veteran had some give-way of the right arm, but in general he had normal strength in the arms.  He had some paresthesias in the forearm, but normal pin and vibration sense otherwise.

On February 2011 VA examination, range of motion testing showed flexion to 30 degrees, without pain, and to 50 degrees with pain, and extension to 30 degrees without pain, and 40 degrees with pain.  There was a decrease in the usual cervical lordosis.  There was mild tenderness to the cervical paraspinals.  There was no muscle spasm.  Spurling testing was negative for radicular pain, bilaterally.  Deep tendon reflexes and sensory examination was normal.  Motor strength was normal.  There was paresthesias in the distribution in the hand, but sensation was intact to pinprick and light touch throughout the right extremity.  It was noted that the Veteran's reported pain appeared to be out of proportion to the objective findings and was variable in presentation with different findings on formal examination as opposed to casual observation.  Such made it difficult to ascertain the reliability of range of motion testing.

On March 2013 VA examination, range of motion of the cervical spine showed flexion to 40 degrees, and extension to 45 degrees.  There was no loss of motion on repetitive testing, though it was noted that there was functional loss by way of less movement than normal and pain on movement.  There was localized tenderness on palpation of the cervical spine, but no guarding or muscle spasm.  Muscle strength testing was 4/5 in the right upper extremity.  Reflex examination was normal.  Sensory examination was normal.  The Veteran reported moderate intermittent pain and paresthesias in the right upper extremity.  His radiculopathy was assessed to be moderate in degree.

The Board finds that the limitation of motion of the Veteran's cervical spine, as shown on VA examinations, falls at most within the requirements for a 10 percent rating: flexion greater than 30 degrees. While on February 2011 VA examination, the Veteran reported experiencing pain at 30 degrees, he was able to flex the spine to 50 degrees.  Moreover, the examiner concluded that the Veteran's reports of pain was inconsistent with physical examination.  Therefore, the Veteran's report of pain at 30 degrees lacks credibility when compared to the physical findings.  Furthermore, on VA examinations conducted prior to and subsequent to the 2011 VA examination, the Veteran was able to flex to greater than 30 degrees, demonstrating that the overall impairment to forward flexion is greater than 30 degrees. In so finding, the Board places higher probative weight on the 2008 and 2013 VA examinations, rather than on the 2011 VA examination, due to the finding that the Veteran's report of pain were variable and inconsistent with the physical findings.  Therefore, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as the basis for an increased rating. 

Moreover, because there is no evidence that the Veteran's physician has prescribed bed rest for at least two weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8513. 

With regard to the Veteran's radiculopathy of the right upper extremity, the Board finds that higher ratings are not warranted.  Prior to March 13, 2013, the Veteran showed intact sensory examination, motor strength, and reflexes in the right arm.  The findings did not show that his radiculopathy was more than mild in degree.  On March 2013 VA examination, his radiculopathy was assessed to be moderate in degree, despite that neurological examination continued to show mild symptoms.  Accordingly, the Board finds that severe symptoms have not been shown since March 13, 2013, and the claim must be denied.

Scars of the Right Forehead and Forearm

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  

The revised regulations are as follows.  Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length, Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, Surface contour of scar is elevated or depressed on palpation, Scar is adherent to underlying tissue, Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.), Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.), Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.), Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a scar with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7800.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7802.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7803.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that scars are to be rated for any other effects under the appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

With regard to the scar of the right forehead, the Veteran's scar measured 5 centimeters by .3 centimeters.  The scar was adherent to the underlying tissue.  Thus, the scar meets the criteria for a 10 percent rating under DC 7800, in that it showed one characteristic of disfigurement.  A rating in excess of 10 percent is not warranted, as the scar was not painful on examination, and did not otherwise result in limitation function.

With regard to the Veteran's scar of the forearm, it was noted on 2013 VA examination that the scar resulted in painful motion.  However, the Veteran is already in receipt of a 20 percent rating that contemplates painful motion of the right shoulder.  Thus, the Veteran is already in receipt of compensation for painful motion of the right shoulder.  The shoulder scar measured 13 centimeters by 4 centimeters.  Palpation of the scar has not been shown to be unstable or painful on examination.  The Veteran has not reported associated pain.  Accordingly, a compensable rating is not warranted.  

The Board notes that increased ratings are not warranted under either version of the applicable diagnostic codes. 

Right Occipital Neuralgia

The Veteran is currently in receipt of a noncompensable rating for right occipital neuralgia, rated under DC 8211 that contemplates paralysis of the eleventh cranial nerve.  Under DC 8211, a 10 percent and 20 percent evaluation will be assigned when there is moderate or severe incomplete paralysis of the eleventh cranial nerve.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

However, in this case, there are no current symptoms related to the Veteran's previous diagnosis of occipital neuralgia.  On January 2011 VA eye examination, physical examination resulted in a diagnosis of "no optic nerve neuralgia."  Moreover, the Veteran's described pain was located in the neck and the back of the head, rather than at the eye.  Significantly, an April 2009 eye examination was also negative for any symptoms related to the occipital nerve.  While the Veteran reported eye pain that had begun a year previously, the pain was assessed to be vague with no clear cause other than mild dry eyes.

Accordingly, the Board finds that a compensable rating for right occipital neuralgia is not warranted, as incomplete paralysis of the ninth cranial nerve, or any other identifiable symptoms related to the occipital nerve injury, have not been shown during the appeal period.  Thus, the claim must be denied.

III.  Other Considerations

With regard to the Veteran's right shoulder and cervical spine, the Board has determined that higher ratings other than those currently assigned are not warranted under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings.  Specifically, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine and right shoulder disabilities, occipital neuralgia, and scars, with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's service-connected disabilities as they are contemplated by the applicable rating criteria, namely range of motion testing taking into account functional loss on repetitive movement and any accompanying neurological manifestations, as well as symptoms related to scars.  There are higher ratings available under the diagnostic codes, but the Veteran's service-connected disabilities are not productive of the manifestations that would warrant the higher ratings, as explained in detail above.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for the residuals of a concussion is denied.

Service connection for carpal tunnel syndrome is denied.

A rating in excess of 20 percent for a right shoulder disability is denied.

A rating in excess of 10 percent for a cervical spine disability is denied.

Prior to March 13, 2013, a rating in excess of 20 percent for right upper extremity radiculopathy is denied.

Since March 13, 2013, a rating in excess of 40 percent for right upper extremity radiculopathy is denied.

An increased 10 percent rating for a scar of the right forehead is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for a scar of the right forearm is denied.

A compensable rating for right occipital neuralgia is denied.


REMAND

In June 2014, the RO notified the Veteran that he had not submitted a timely substantive appeal regarding the denial of TDIU addressed in an August 2011 rating decision.  In June 2015, he submitted a timely Notice of Disagreement.  To date, the RO has not issued a Statement of the Case (SOC) addressing the timeliness issue.  The SOC should be issued on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issues of whether a timely substantive appeal was filed regarding the issue of entitlement TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on that issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


